DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 Line 12: The recitation “operating nut 300” appears to be a typo and should instead recite --operating nut--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 Line 13: The recitation “the operating member” lacks antecedent basis. It is unclear if this is a typo and should amended to --the operating nut--, or if this intended to be a new element.
Claims 4-7 are rejected due to their dependency on a reject claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Quenerch’Du (US 8,794,088) in view of Riess (US 2,701,478).
Regarding Claim 1, Quenerch’Du discloses a linear actuator (see Abstract) comprising: 
A screw member (4) rotatably provided within a cylinder body (1) having a cylinder chamber (see Fig. 3, showing an interior portion of the cylinder body forming a cylindrical chamber) therein.
An operating nut (7) extending around and screw coupled to the screw member (see Fig. 3), the operating nut being moved back and forth by rotation of the screw member (see Col. 2 Lines 51-53). 

Wherein, when the piston-rod is immobilized (see Col. 2 Line 63 – Col. 3 Line 13), the piston-rod member is decoupled from the operating nut to advance in a direction in which load is applied (see Col. 2 Line 63 – Col. 3 Line 12, disclosing that during fault with the linear actuator where the spindle cannot move the piston-rod member, the nut can be decoupled from the piston-rod member, to allow the piston-rod member to be moved by a load).
Quenerch’Du does not specifically disclose if when the screw and nut are stuck rotationally relative to one another that the piston-rod is decoupled from the nut. However, Riess, which is directed to a similar linear actuator for deploying landing gear of an aircraft, teaches providing a decoupling mechanism (19, 20, 21) between an operating nut (16) and a piston rod member (14), where the decoupling mechanism is activated when the nut is stuck rotationally relative to the screw (see Col. 2 Lines 20-33).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that when the nut and screw are stuck relative to one another that the piston-rod will be immobilized, and therefore it would be desirable to decouple the nut from the piston-rod member in any situation where the piston-rod is immobilized, since this would interfere with the landing gear from fully deploying (see Quenerch’Du Col. 1 Lines 10-13).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the linear actuator disclosed in Quenerch’Du with an unlock function when the nut and screw are stuck to one another causing the piston-rod to be Riess to improve the safety of operating an aircraft using the linear actuator, by ensuring full deployment of the landing gear in any situation where the piston-rod is immobilized.
Regarding Claim 2, Quenerch’Du further discloses the linear actuator according to claim 1, wherein the piston-rod member comprises a piston portion (see Fig. 3, showing a larger diameter portion of the piston-rod) and a rod portion (see Fig. 3, showing a smaller diameter portion of the piston-rod) having a diameter smaller than a diameter of the piston portion and protruding through one portion of the cylinder chamber (see Fig. 3), a nut receptacle is provided within the piston portion (see Fig. 3, showing an interior space of the piston-rod that contains the nut), with the operating nut being separably coupled to the nut receptacle (see Fig. 3, showing coupling and decoupling is accomplished through elements 32 and 33), and a screw receptacle (see Fig. 3, showing a portion of the rod containing just the screw) is provided within the rod portion to communicate with the nut receptacle (see Fig. 3), the screw receptacle allowing one end portion of the screw member to be inserted thereinto (see Fig. 3), and a key member (33) is provided on an outer circumferential surface of the operating nut (see Fig. 3) and located to be caught by an inner circumferential surface (32) of the nut receptacle (see Fig. 3, showing that the tip of element 33 which is formed as a portion of the nut receptacle is considered to be an inner circumferential surface), the key member being released from a caught position when the operating nut and the screw member are fixed to and rotate integrally with each other (see Col. 3 Lines 43-57, disclosing how the decoupling mechanism works; the Examiner notes that the decoupling mechanism is activated when the piston-rod is immobilized, and in the resulting Combination this would include the instance when the screw member and operating nut are fixed relative to one another).
Quenerch’Du does not disclose that the piston portion linearly moves in contact with an inner wall of the cylinder chamber. However, Riess teaches that the piston (13) of the piston-rod moves linearly in contact with an inner wall of the cylinder chamber (see Fig. 1).

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the linear actuator disclosed in Quenerch’Du with the piston being in contact with the cylinder body as taught in Riess to provide improved support of the piston-rod to ensure better linear movement of the piston-rod relative to the cylinder body.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Quenerch’Du (US 8,794,088) in view of Riess (US 2,701,478) and Hirai et al. (US 8,505,399).
Regarding Claim 8, Riess does not disclose that the linear actuator according to claim 2, further includes a load-locking unit. 
However, Hirai, which is directed to a similar linear actuator for deploying landing gear of an aircraft, teaches providing a load-locking unit (7) fixing a position of the piston-rod member in a fully extended position and a full retracted position (see Fig. 5, showing that the load-locking unit moves radially outward to lock the piston-rod when it is in the fully extended state; see also Col. 9 Lines 14-31).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that by providing an end stop for the linear actuator would provide improved safety when using the actuator in a linear actuator that controls landing gear, especially in a linear actuator that had malfunctioned and has to rely on gravity to fully deploy. Further, if the linear actuator were to remain in an unlocked manner, when the landing gear touches the ground, then weight of the aircraft would tend to push on the linear actuator resulting in the linear actuator wanting to retract, which would cause the nose of the aircraft to hit the ground, thereby damaging the aircraft.
Riess with a load-locking unit and end stop as taught in Hirai to improve the safety of operating an aircraft using the linear actuator by ensuring that the landing gear remain in a fully deployed position during landing.
	In the resulting Combination since the linear actuator with the nut decoupled from the piston-rod can move under the influence of gravity to free fall in the direction when the load is applied, this position would be associated with a fully deployed position of the linear actuator, and accordingly the limitation “a load-locking unit fixing a position of the piston-rod member in a position in which the piston-rod member has freely fallen and advanced in the direction in which load is applied” is considered to be met.
Regarding Claim 9, the Combination further suggests the linear actuator according to claim 8, wherein the load-locking unit is configured to catch and fix the piston-rod member when the piston-rod member is in contact with one end portion (see Hirai Fig. 5, showing that when the piston-rod member is in contact with the end portion of the cylinder body 2b that the load-locking unit locks to prevent movement of the piston-rod member) of the cylinder body and is stretched a maximum length after having freely fallen (see Hirai Fig. 5, showing that the locking occurs at the far end of the cylinder body, which is associated with a maximum extension of the linear actuator, which would be reached when the landing gear is fully deployed under the influence of gravity when the nut of the Combination is decoupled from the piston-rod). 
Regarding Claim 10, the Combination further suggests the linear actuator according to claim 8, wherein the load-locking unit comprises a load-locking catch member (Hirai 7) provided on one end portion of the cylinder body (see Hirai Fig. 5, showing that the load-locking catch member is provided on the axial end of the cylinder body when the linear actuator is in a locked position), the load-locking catch member being elastically supported by a spring (see Hirai Fig. 5, showing a spring 17, that pushes on the .

Allowable Subject Matter
Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                         
/Jake Cook/Primary Examiner, Art Unit 3658